COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-08-422-CV

THOMAS MCBARRON                                                   APPELLANT

                                        V.

BRANDI POPE, CW TELEVISION NETWORK,                                APPELLEES
NBC UNIVERSAL INC., MAURICE POVICH,
AND MOPO PRODUCTIONS INC.
                             ----------

           FROM THE 67TH DISTRICT COURT OF TARRANT COUNTY

                                    ----------

              MEMORANDUM OPINION 1 AND JUDGMENT

                                    ----------

      We have considered the “Stipulation to Dismiss Appeal” filed by appellant

Thomas McBarron and appellees Maurice R. Povich and MoPo Productions, Inc.

In accordance with the agreement signed by the parties, we dismiss appellant’s

appeal against Maurice R. Povich and MoPo Productions, Inc. See Tex. R. App.

P. 42.1(a)(2), 43.2(f).

      Furthermore, because these parties have agreed to dismiss this appeal,

we dismiss as moot appellees Maurice R. Povich and MoPo Productions, Inc.’s

motion to dismiss the appeal filed January 2, 2009.




      1
          … See Tex. R. App. P. 47.4.
      Finally, appellant also requests dismissal of his appeal as to all other

parties. We therefore dismiss the appeal in its entirety. See Tex. R. App. P.

42.1(a)(1), 43.2(f).




                                                PER CURIAM


PANEL: MCCOY, J.; CAYCE, C.J.; and MEIER, J.

DELIVERED: March 12, 2009